Citation Nr: 0418040	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  95-33 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine at C4-C6 with findings of 
corticalis and scoliosis (cervical spine disability), 
currently evaluated as 60 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active service from October 1, 1961, to 
August 11, 1962 and from July 1, 1976, to September 17, 1977.  
He had additional Reserve service with the United States Army 
Reserves from 1955 to 1963, with the United States Air Force 
Reserves from 1963 to 1966 and 1970 to 1972, and with the 
United States Naval Reserves from 1966 to 1970 and 1972 to 
1977 to include a period of inactive duty  training on 
September 27, 1975.  

In a June 1978 rating decision, the Columbia, South Carolina, 
Regional Office (RO) granted service connection for a 
cervical spine disability and assigned a 10 percent rating.  
Thereafter, the Board of Veterans' Appeals (Board) granted a 
20 percent rating in a September 1980 decision, and the RO 
assigned a 30 percent rating in a December 1994 rating 
decision.  This appeal arises from a June 1995 rating 
decision of the RO, which denied the veteran's claims for 
service connection for hypertension and for a lumbar spine 
disability as secondary to a cervical spine disability, for 
an increased rating for a cervical spine disability, and for 
a TDIU.  

In a June 1986 decision, the Board denied the veteran's claim 
for entitlement to service connection for a psychiatric 
disability as secondary to a service connected cervical spine 
disability.  In July 1995, the veteran requested that his 
claim for entitlement to secondary service connection for a 
psychiatric disability be reopened, and additional evidence 
was received in support thereof.  In a July 1995 rating 
action the RO, without considering the prior Board denial or 
establishing new and material evidence had been submitted to 
reopen the claim for service connection for a psychiatric 
disability as secondary to the service connected cervical 
spine disability, denied service connection for a psychiatric 
disability as secondary to the service connected cervical 
spine disorder on the merits.  The veteran appealed the July 
1995 rating action.  

The Board reiterates that in a statement received in October 
1997 the veteran withdrew his appeal with regard to the issue 
of service connection for diplopia, and thus this claim is 
not before the Board.  See 38 C.F.R. § 20.204(c) (2003).

When this matter was previously before the Board in January 
1999, the Board denied the veteran's claims of service 
connection for hypertension and lumbar spine disability, and 
remanded his claim of service connection for psychiatric 
disability, as well as those for an increased rating for his 
cervical spine disability and to a TDIU.

When this case was again before the Board in June 2000, the 
Board denied the veteran's psychiatric disability claim on 
the basis that new and material evidence had not been 
submitted to reopen a claim for this benefit, and remanded 
his cervical spine disability and TDIU claims.

In April 2003, the Board again remanded the veteran's 
cervical spine disability and TDIU claims.  Thereafter, in an 
August 2003 rating decision, the RO increased the evaluation 
of his cervical spine disability to 60 percent, effective 
August 22, 1994.  Although the RO notified the veteran that 
the increase constituted a complete grant of the benefit 
sought on appeal, regulations pertaining to Diagnostic Code 
5293 (now renumbered as Diagnostic Code 5243), effective 
September 23, 2002, provide for separate evaluations for the 
orthopedic and neurological manifestations of intervertebral 
disc syndrome, and thus a higher rating, is available.  See 
67 Fed. Reg. 54345-54349 (2002).  Thus, the veteran's appeal 
of the 60 percent rating for his cervical spine disability 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's right 
shoulder disability was not present in service or until many 
years thereafter, and it is not related to service or to an 
incident of service origin, including his service-connected 
cervical spine disability.

2.  The veteran's cervical spine disability, although shown 
to be productive of pronounced intervertebral disc disease, 
is not manifested by disability comparable to residuals of a 
vertebral fracture with cord involvement.

3.  The veteran's cervical spine disability is not productive 
of any neurological manifestations.

4.  With resolution of all reasonable doubt in the veteran's 
favor, the evidence shows that he is unemployable by reason 
of his service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  Right shoulder disability was not incurred in or 
aggravated by active service, nor is it due to or the result 
of the service-connected cervical spine disability.  
38 U.S.C.A. §§ 101(24), 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).

2.  The criteria for an evaluation in excess of 60 percent 
for cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5243, 5285, 5286, 5293 
(2001, 2002, 2003).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability has been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims of 
entitlement to an increased rating for his cervical spine 
disability, to service connection for right shoulder 
disability, and to a TDIU, and that the requirements of the 
VCAA have been satisfied.

In June 1996, April 1997, April 1999, November 2000 and May 
2003, the veteran was afforded VA examinations to determine 
the nature, and extent of his cervical spine disability, the 
etiology of his right shoulder disability, and whether he was 
unemployable due to his service-connected cervical spine 
disability.  In addition, the May 2003 physician prepared a 
July 2003 addendum to his examination report.  VA has also 
associated voluminous records of the veteran's private and VA 
medical evaluation and treatment, dated since the 1960s.  

The veteran and his representative were also furnished 
Statements of the Case (SOCs) and numerous Supplemental 
Statements of the Case (SSOCs) that discussed the pertinent 
evidence, and the laws and regulations related to the claims, 
and essentially notified them of the evidence needed by the 
veteran to prevail on the claims.  Further, in the January 
1999, June 2000 and April 2003 Board remands, as well as in 
various communications from the RO, VA notified the veteran 
of the evidence needed to substantiate his claims and offered 
to assist him in obtaining any relevant evidence.  By way of 
these communications, VA gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

Under the circumstances, and especially in light of the 
Board's determination establishing the veteran's entitlement 
to a TDIU, the Board finds that the veteran has been provided 
with adequate notice of the evidence needed to successfully 
prove his claims and that there is no prejudice to him by 
appellate consideration of the claims at this time, without a 
fourth remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claims as 
required by the VCAA, or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, in 
light of the RO's August 2003 grant of entitlement to a 60 
evaluation, effective August 22, 1994, to which neither the 
veteran nor his representative has since taken issue, and the 
Board's grant of a TDIU, and given the extensive record on 
appeal, there is no reasonable possibility that further 
assistance would aid him in substantiating his claims.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Right shoulder disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 1131; 38 
C.F.R. § 3.6.  In addition, for certain chronic diseases, 
such as arthritis, a presumption of service connection arises 
if the disease is manifested to a degree of 10 percent within 
a prescribed period following discharge from service; the 
presumptive period for arthritis is one year.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disorder and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the medical and lay 
evidence.  Because the veteran has been diagnosed as having 
mild degenerative joint disease (arthritis) of the right 
shoulder and service connection is in effect for cervical 
spine disability, the Board will focus on the in-service 
evidence relating to whether the veteran had any right 
shoulder problems directly related to service, and 
particularly, stemming from the 1975 motor vehicle accident 
that the veteran asserts caused this condition as well as his 
service-connected cervical spine disability, and as well as 
the evidence relating to whether his right shoulder 
disability is related to service or to his service-connected 
cervical spine disability.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The service medical records dated during the veteran's 
initial period of active duty from September 1961 to June 
1962 are negative for any complaints or treatment of right 
shoulder problems, and the veteran does not contend 
otherwise.  In addition, the Report of Medical History at 
separation from service, dated in May 1962, shows that the 
veteran specifically denied having a painful or "trick" 
right or left shoulder, and the Report of Medical 
Examination, conducted contemporaneously, revealed that his 
upper extremities were normal.

In November 1962, the veteran was afforded a formal VA 
examination.  The examination report shows that he complained 
of having flatfeet and residuals of the flu, as well as 
soreness in his lower left chest and pain in his low back.  
The veteran did not report having any shoulder problems and 
no diagnosis of any shoulder pathology was made.

As noted in the introduction, the veteran had considerable 
Reserve service, and the service records reflect that, while 
on Reserve duty in September 1975, the veteran was in a motor 
vehicle accident and sustained trauma to his neck.  These 
records show that he complained of having shoulder and left 
arm problems.

In October 1976, the veteran was afforded another formal VA 
examination.  At the outset of the report, the physician 
reviewed the veteran's medical history and noted that while 
on inactive duty training in September 1975, the veteran was 
in a motor vehicle accident and sustained injury to his neck 
and left shoulder.  In addition, he observed that the medical 
records disclosed that, for the year following the motor 
vehicle accident, the veteran complained of having 
considerable cervical and left shoulder pain, with occasional 
numbness in his hands.  Following a comprehensive physical 
examination, and the administration of X-rays, the physician 
diagnosed the veteran as having "residuals of injury to the 
cervical spine."

The Report of Medical History, conducted in June 1976, just 
prior to the veteran's entry to his second period of active 
duty, reflects that he complained of having problems with his 
neck, shoulder and the back of his head.  The Report of 
Medical Examination, performed later that month, disclosed 
that he had tenderness over the C-7 aspect of the spine, with 
nerve compression at C3-C4; no right shoulder disability was 
identified and his upper extremities were found to be normal.

A May 1977 Report of Medical History, performed shortly prior 
to the veteran's discharge from his second period of active 
duty, reflects that the veteran reported having some problems 
with his neck, shoulder and back of his head.  The Report of 
Medical Examination, performed later that month, however 
disclosed that his upper extremities were normal.

As discussed above, in a June 1978 rating decision, the RO 
granted service connection for cervical spine disability.  In 
that same rating action, the RO confirmed and continued its 
earlier denial service connection for left shoulder 
disability.

Since that time, VA and private medical records, dated in the 
1990s, show that the veteran has been diagnosed as having 
right shoulder acromioclavicular arthritis and degenerative 
joint disease of the right shoulder.  As such, the only 
question is whether the veteran's right shoulder disability 
is related to service or to a service-connected disability, 
i.e., his cervical spine disability.

In this regard, the Board observes that in an August 2000 
report, the veteran's treating chiropractic physician, Dr. 
Julie A. Jordan, indicated that the veteran initially 
presented for treatment in February 1998 complaining of pain 
and stiffness in his neck; pain in his shoulders; loss of 
grip strength in his hands; back pain; pain down both legs; 
numbness in his feet and loss of sleep.  Dr. Jordan stated 
that she had performed chiropractic, orthopedic and 
neurological testing to determine the diagnosis of the 
condition; she concluded that the veteran's multiple symptoms 
stemmed from his degeneration of cervical intervertebral 
discs and C-3 cervical segmental dysfunction.  She made no 
other diagnoses.

Further, August 2001 VA treatment records show that the 
veteran was evaluated for complaints of bilateral shoulder 
pain and received physical therapy.  The examiners noted that 
he had severe degenerative joint disease of the cervical 
spine and cervical spine degenerative disc disease.  An X-ray 
revealed that the veteran had mild degenerative changes in 
the acromioclavicular joint.  The physical therapy helped 
ameliorate the veteran's right shoulder pathology; however, 
the examiners did not relate the veteran's right shoulder 
condition to his service-connected cervical spine disability.  

In addition, in a September 2001 report, a VA physician 
reiterated that the veteran's right shoulder range of motion 
had improved due to the physical therapy, and that he had 
acromioclavicular joint degeneration and cervical disc and 
bone degeneration.  Further, a November 2001 outpatient entry 
shows that the veteran was seen for right shoulder pain of 
several months duration with no history of a right shoulder 
injury.

In April 2002, the veteran filed an informal claim of service 
connection for right shoulder disability, and in a July 2002 
rating decision, the RO denied service connection for this 
disability on the basis that his service medical records were 
negative for findings or treatment or a right shoulder 
disability in service or evidence of right shoulder arthritis 
within a year of his discharge.  In reaching this 
determination, the RO noted that there was no medical 
evidence linking the condition to service.

The veteran appealed, and in a December 2002 rating action, a 
copy of which was issued to the veteran as part of the SOC 
dated later that same month, the RO confirmed and continued 
the denial on the basis that there was no indication that the 
veteran's current right shoulder disability was related to 
the in-service, 1975 motor vehicle accident, or to his 
service-connected cervical spine disability.  In this regard, 
the RO pointed out that in its May 2002 letter to the 
veteran, it had specifically requested that he submit or 
identify any medical evidence linking the right shoulder 
disability to service or to a service-connected disability.

Thereafter, the veteran submitted a March 2003 report 
prepared by his treating physician, Dr. Wayne D. Beveridge.  
In the report, Dr. Beveridge indicated that the veteran, then 
seventy years of age, had been experiencing a few flare-ups 
of significant spasm in his neck, with occasional aching 
discomfort in his shoulder.  Dr. Beveridge noted that an MRI 
revealed that he had severe degenerative changes of his 
cervical spine and essentially attributed the veteran's right 
shoulder complaints to symptoms related to his cervical spine 
disability, rather than to a separate right shoulder 
condition, such as his right shoulder arthritis.

Further, in compliance with the Board's April 2003 remand 
instructions, in May 2003, the veteran was afforded a formal 
VA examination.  The examiner indicated that he had reviewed 
the veteran's claims folder, and during the evaluation, the 
veteran complained of having right shoulder problems.  
Following his examination, the sole diagnosis rendered by the 
VA physician was significant degenerative disc disease and 
facet degenerative changes causing significant spinal central 
stenosis; he offered no diagnosis of right shoulder 
disability.  In addition, in his July 2003 addendum to this 
report, the physician essentially reiterated that the 
veteran's right shoulder symptoms were manifestations of his 
severely disabling cervical spine disability.

In sum, both the veteran's private treating physicians as 
well as VA examiners have uniformly indicated that there is 
no relationship between the veteran's service-connected 
cervical spine disability and his current right shoulder 
arthritis, i.e., Dr. Jordan in her August 2000 report, Dr. 
Beveridge in his March 2003 report, and VA examiners in 
August 2001 and May and July 2003.  In fact, these examiners, 
both VA and private, have attributed his right shoulder 
symptoms to manifestations of his cervical spine disability.  
Further, the Board notes that the veteran was initially 
diagnosed as having right shoulder arthritis many years 
subsequent to his second period of active duty.  Moreover, 
despite the RO's request that the veteran submit medical 
evidence to support his contention that his right shoulder 
disability is either related to service or to his service-
connected cervical spine disability, he has not done so, and 
to reiterate, the evidence shows that his right shoulder 
symptoms are manifestations of his severely disabling 
cervical spine disability.  

In light of the foregoing, the Board but must deny this claim 
because the preponderance of the evidence is against a 
finding that the veteran's right shoulder disability is 
related to service or to any incident of service origin, to 
include his service-connected cervical spine disability.  In 
this regard, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
there is no basis upon which to establish service connection 
for right shoulder disability.

III.  Cervical spine disability

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
However, in increased rating claims, the current level of 
disability is of primary concern.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

In a June 1978 rating decision, the RO granted service 
connection for cervical spine disability and assigned a 10 
percent evaluation under Diagnostic Code 5010, effective 
September 27, 1975.  In a September 1980 decision, the Board 
increased the evaluation of this condition to 20 percent, and 
in an October 1980 rating decision implementing the Board's 
action, the RO assigned a 20 percent evaluation for this 
condition under Diagnostic Code 5010, effective February 2, 
1980.  In February 1994, the RO increased the evaluation of 
the veteran's cervical spine disability to 30 percent under 
Diagnostic Code 5290, effective August 22, 1994.  Finally, as 
noted in the introduction, in an August 2003 rating decision, 
the RO increased the rating of the veteran's cervical spine 
disability to 60 percent under Diagnostic Code 5293, 
effective August 22, 1994.

Under an amendment to the rating schedule that became 
effective on September 23, 2002, the rating formula for 
evaluating intervertebral disc syndrome was changed.  Under 
Diagnostic Code 5293, as amended, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  For purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly or 
nearly so.  See 67 Fed. Reg. 54,345, 54,349 and Note (1) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 and Note 
(1) (2003)).  

A 60 percent evaluation is warranted with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Note 2 following this code provides that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the rating criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities were to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes. 

The rating schedule was further amended, effective September 
26, 2003, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
cervical strain under Diagnostic Code 5237, spinal stenosis 
under Diagnostic Code 5238, degenerative arthritis of the 
spine under Diagnostic Code 5242, and intervertebral disc 
syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a).  Although the latest amendment purported to 
make only editorial, not substantive changes to the criteria 
for evaluating intervertebral disc syndrome that became 
effective in 2002, the notes defining incapacitating episode 
and chronic orthopedic and neurologic manifestations were 
deleted.  However, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, were still to be separately rated under 
an appropriate diagnostic code.  Id. at 51,456, Note (1).  

Under Diagnostic Code 5290, prior to September 26, 2003, the 
Rating Schedule provided for a maximum 30 percent evaluation 
was warranted for severe limitation of motion was shown.  
Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e. with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.

The record shows that the service-connected cervical spine 
disability has been evaluated under the rating criteria that 
became effective in 2002 but not under the criteria that 
became effective in 2003.  Because the second set of revised 
regulations do not provide a basis for a higher schedular 
rating, the Board finds this oversight to be harmless because 
the veteran has not been prejudiced.  Accordingly, a remand 
for the RO to consider those revised regulations, in the 
first instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Prior to September 26, 2002

As noted above, in August 2003, the RO increased the 
evaluation of the veteran's cervical spine disability to 60 
percent, the maximum schedular evaluation under former 
Diagnostic Code 5293.  As such, a higher schedular rating 
under that former Diagnostic Code is not available.

The Board has considered whether evaluation of the veteran's 
disability under any other former diagnostic code could 
result in an evaluation higher than 60 percent prior to 
September 26, 2002.  Although the evidence shows that the 
disability is productive of some cord involvement, in the 
absence of evidence of, or disability comparable to, a 
fractured vertebra (Diagnostic Code 5285) or ankylosis of the 
whole spine (Diagnostic Code 5286), there is no basis for a 
higher evaluation.  Further, there are no other codes under 
which to consider a higher rating.  As such, an evaluation in 
excess of 60 percent is not warranted.


Since September 26, 2002

The evidence, dated both prior to and since September 26, 
2002, shows that the veteran's cervical spine disability has 
not been manifested by neurological symptoms.  Indeed, as an 
August 2001 VA outpatient entry reflects, the veteran denied 
having complaints of numbness or tingling.  Moreover, the 
veteran does not contend otherwise, and neither he nor his 
representative has offered argument on this claim subsequent 
to the RO's August 2003 increase to 60 percent.

The May 2003 VA examination report disclosed that the veteran 
severe limitation of motion due to pain, as well as weakness, 
and as such, the RO increased the evaluation for this 
condition to 60 percent.  Under the revised criteria, a 60 
percent rating remains the maximum schedular evaluation for 
orthopedic impairment due to cervical spine disability.  In 
the examination report, the physician indicated that the 
veteran had intact sensation in both upper extremities.  This 
finding is consistent with that found on earlier 
examinations; for example, the April 1997 examiner reported 
that the examination revealed that the veteran had no 
neurological deficits.  As such, in the absence of any 
neurological impairment, or in fact, any complaints of 
neurological problems, a separate evaluation for neurological 
disability is not warranted.

C.  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's 
cervical spine disability results in so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extraschedular basis.  See 
38 C.F.R. § 3.321.  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations).  
Further, the condition has not been shown to warrant frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

IV.  TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

Here, the veteran's cervical spine disability is evaluated as 
60 percent disabling, and the veteran maintains that a TDIU 
is warranted due solely to this condition alone.  In this 
regard, the Board notes that given the 60 percent rating, he 
satisfies the requirements set forth in 38 C.F.R. § 4.16.

Pursuant to the Board's June 2000 and April 2003 remand 
instructions, in May 2003 the veteran was afforded a formal 
VA examination to determine whether the service-connected 
cervical spine disorder alone precluded employment.  At the 
outset of his report, the physician indicated that he had 
reviewed the veteran's claims folder and discussed the 
history of this disability.  During the evaluation, the 
veteran reported having burning and throbbing pain in his 
neck that radiated down to his arms, as well as weakness in 
his upper extremities.  The veteran stated that he had the 
pain both day and night, and that the flare-ups occurred 
approximately three to four times per month.

The examiner indicated that the veteran had pain with 
activities of daily living and that there were no activities 
he could engage in without pain.  In addition, he stated that 
the MRIs revealed that he had significant cervical spine disc 
degeneration with significant central stenosis and reported 
that the veteran's cervical spine disability had 
"definitely" worsened during the prior two-year period.  
Range of motion testing disclosed that he had flexion to 40 
degrees with no extension.  The examiner indicated that the 
veteran had hyperlordosis of the cervical spine with "no 
real rotation" of the cervical spine because any rotation 
caused pain.  He had tenderness to palpation and generalized 
weakness of the upper extremities, wrists, biceps, triceps, 
and deltoids due to his cervical spine disability.  The 
physician described the veteran's cervical spine range of 
motion as "severely decreased," and stated that he had 
"very weakened movement."  Further, he had significant pain 
during flare-ups, which further limited the minimal amount he 
had during the examination.

With regard to his employability, the examiner stated that 
his cervical spine disability caused him significant period 
of incapacitation that could be four to five days in during 
on each occasion and that occurred approximately every two to 
three weeks.  

Further, in a July 2003 addendum, the physician reiterated 
that the veteran had severe cervical spine disability and he 
emphasized how limited the range of motion findings were.  
The examiner also highlighted the veteran's recurrent attacks 
due to this disability, and noted that it generally took 
several days for him to recover from each episode.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. 
App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this capacity, the Board finds that the veteran's 
statements to be credible.  

In light of the findings and conclusions contained in the May 
2003 VA examination report and the July 2003 addendum, which 
show that the veteran has pain with all activities of daily 
living as well as severely limited motion of his cervical 
spine, with "no real rotation," and given the frequency and 
duration of his flare-ups, which occur on average every few 
weeks and persist for four to five days, with the resolution 
of all reasonable doubt in the veteran's favor, the Board 
finds that the medical evidence reflects that the veteran is 
unemployable due solely to his severely disabling cervical 
spine disability.  Thus, a grant of a TDIU is warranted.




ORDER

Service connection for right shoulder disability is denied.

An increased rating for cervical spine disability is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a total disability rating based on 
individual unemployability due to service-connected 
disability is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



